DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, applicant claims “coupling disk having a coupling element”.  Examiner notes that applicant discloses “coupling element” as parts 24, 33, and 49.  Examiner notes that parts 24 and 33 seem to both be a cam surface on the coupling disk, while “coupling element” 49 is ALSO present in the coupling disk, but performs the function of a rotation limiter.  It extends from an exterior circumferential surface and rotates within groove 46.  Examiner notes that it is inappropriate for part 49 to share the same name as parts 24 and 33.  Examiner assumes that all recitations to “coupling element” refer to parts 24 and 33. 
Regarding claim 18, applicant claims “first pedestal extends farther than said coupling element on both sides in a circumferential direction around the rotation axis”.  Examiner is unsure if the first pedestal extends farther than the coupling element, and the coupling element is in a circumferential 

Regarding claim 29, applicant claims “staircase profile is formed with staircases with horizontal contact surfaces”.  Examiner is unsure what the “staircase” is within the “staircase profile”.  Examiner suggests “staircase profile is formed with horizontal contact surfaces”.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by 10260261 Reuter.
Regarding claim 15, Reuter discloses a household refrigeration apparatus 10, comprising: 
a housing 18, a door 28, and a hinge 200 pivotably mounting said door to said housing; 
said hinge 200 having a pivot 224 and a base part 202 separate from said pivot 224 and rotatably supporting said pivot 224 about a rotational axis (V axis, figure 7); 
a height adjusting device 226 formed at said hinge 200 and configured for adjusting a height position of said door in a height direction relative to said housing (by having the structure below), said height adjusting device having an annular coupling disk 228 at said pivot 224 and a coupling receptacle 230 at said base part (connected at protrusion 232 and 208), 

said coupling disk 228 having a coupling element (“detents” 250,252 having the profile of figure 11) formed with ramp-shaped oblique flanks (inclined engagement surface 238) on both sides viewed in circumferential direction around the rotational axis, by which said coupling element plunges into said coupling receptacle in a direction of the rotational axis (the “detents” are on the inclined engagement surfaces and therefore the movement to engage them is along the vertical axis).
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.

Regarding claim 16, Reuter discloses the household refrigeration apparatus according to claim 15, wherein said coupling element (detent) is integrally formed on a bottom side of said coupling disk (228, the side that engages the receptacle 230).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-33 are rejected under 35 U.S.C. 103 as being unpatentable over Reuter as applied to claim 15 above, and further in view of 2018/0371813 Cherry.
Regarding claims 17, 19, 22, 26, Examiner notes that Reuter discloses a cam surface with two inclined surfaces around the circumference, so each inclined surface is 180 degrees.  Reuter does not disclose the use of three distinct stepped surfaces with the detents; Reuter discloses a smooth surface that inclines.  

It would have been obvious to one of ordinary skill in the art at the time of the invention to separate the smooth incline surface of Reuter into three platforms of surfaces, as taught in Cherry, as both will change the height of the pivot in the same manner.  Examiner contends that doing so will make three surfaces in each ramp, so the total number of discrete surfaces in the modification is six.   Examiner notes that the use of stepped inclined cam surface in place of a smooth inclined cam surface is considered an equivalent of each other; Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claim 18, Reuter as modified discloses the household refrigeration apparatus according to claim 17, wherein said first pedestal (flat surfaces as taught by Cherry) extends farther than said coupling element on both sides in circumferential direction around the rotational axis.  As best understood, Examiner believes this claim to mean that the platform is wider than the coupling element, and the coupling element is within the platform.  Examiner further contends at least one whole detent of Reuter would be in each platform/surface.  

Regarding claims 20, 21, 23, 24, 25, 27, Reuter as modified discloses the two 180 degree inclined surfaces, each of those inclined surfaces has 3 surfaces in it.  The highest point of both inclined surfaces in Reuter are at 180 degrees from each other; the lowest surfaces are at 180 degrees from each other.  Examiner notes that Cherry does not disclose the length of each surface is identical (examiner notes that 

Regarding claim 28, Reuter discloses the household refrigeration apparatus according to claim 15, wherein said coupling receptacle is formed with a smooth profile surrounding the rotational axis on a surface of said coupling receptacle facing said coupling disk.
Cherry discloses the use of discrete steps in a height adjustable hinge with pivot pin.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a stepped incline profile rather than a smooth incline profile, as Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claim 29, Reuter as modified discloses the household refrigeration apparatus according to claim 28, wherein said staircase profile is formed with staircases with horizontal contact surfaces (as taught in Cherry) and said horizontal contact surfaces are formed with recesses (as taught in Reuter) for locking said coupling element.

Regarding claim 30, Reuter as modified discloses the household refrigeration apparatus according to claim 28, wherein said staircase profile continuously rising with staircases is formed only partially surrounding the rotational axis (is formed 180 degrees around, because the Reuter inclined cam surface is only 180 degrees around).

Regarding claim 31, Reuter as modified discloses the household refrigeration apparatus according to claim 30, wherein said staircase profile is formed in duplicate in the circumferential 

Regarding claim 32, Reuter as modified discloses the household refrigeration apparatus according to claim 28, wherein, in a coupled state between said coupling element and said coupling receptacle (Reuter figure 7), said coupling element (detent) is locked in a receiving depression (part of the detent, figure 11 of Reuter), and a surface of a first pedestal adjoining said coupling element rests on a surface of a horizontal contact surface of a first staircase adjoining said receiving depression (inclined surfaces of Reuter abut during use, and therefore the flat surfaces of Reuter would as well), and a surface of a second pedestal rests on a horizontal contact surface of a second staircase directly adjoining said first staircase.

Regarding claim 33, Reuter as modified discloses the household refrigeration apparatus according to claim 15, wherein a jacket wall (exterior wall, which is chamfered, in figure 7) of said coupling disk 228 is formed with receptacles (flat surfaces) for an engaging tool (like a wrench), for effecting a rotation of said pivot about the rotational axis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.  Examiner notes that the protrusion/detent within a refrigerator hinge is also clearly shown in 7555815 Tate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY M MORGAN/Primary Examiner, Art Unit 3677